DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 27 July 2022 to the previous Office action dated 28 April 2022 is acknowledged. Pursuant to amendments therein, claims 14, 16-23, 25-26, 28-35, and 37-38 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 16-23, 26, 28-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. (US 2016/0009705 A1; published 14 January 2016; of record).
Ostrow et al. discloses an ophthalmic muscarinic antagonist composition containing about 0.001-0.05 wt% of a muscarinic antagonist ophthalmic agent for treatment of an ophthalmic disorder or condition and an ophthalmically acceptable carrier, and administering to an eye of an individual in need thereof an effective amount of the ophthalmic composition (abstract; paragraphs [0082]-[0083]) wherein the muscarinic antagonist may be tiotropium (paragraphs [0085]-[0086]) or salt thereof (paragraphs [0133]-[0142]) wherein the ophthalmic disorder or condition may be pre-myopia, myopia or progression of myopia (paragraph [0091]) wherein myopia is axial elongation of the eye (paragraph [0081]) wherein the composition may be formulated as an aqueous solution with water with a pH of about 4-8 (paragraphs [0012], [0045], [0120], [0211], [0231]) wherein the composition may comprise 0% of D2O (paragraphs [0013], [0122]) wherein the ophthalmic aqueous solution may be in the form of eye drops (paragraph [0242]) wherein the composition may be sterilized by filtration (paragraphs [0259]-[0266]) wherein administration may be by instillation (paragraph [0421]) wherein administration may be topical to the ocular surface (paragraph [0315]) wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., mydriatic action) (paragraph [0171]) wherein the muscarinic antagonist may be a pharmaceutically acceptable salt and hydrate thereof (Examples 9, 11) wherein concentration values are % w/v (paragraphs [0383], [0412]).
Although Ostrow et al. does not disclose a specific example of the method and composition comprising all steps/elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ostrow et al. as discussed above and to practice the method and make the composition of Ostrow et al. comprising all steps/elements as discussed above, including wherein the composition comprises about 0.001-0.05 % w/v of tiotropium in water with 0% D2O (i.e., tiotropium as sole active ingredient and water as sole solvent), sterilized by filtration (i.e., use of sterile purified water), administered topically or by instillation to eyes of a subject in need thereof as eye drops in an effective amount for treating or preventing myopia or preventing myopia progression, wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., no substantial mydriatic action), with a reasonable expectation of success.
Regarding the claimed recitation of “a therapeutically effective amount”, as discussed above Ostrow et al. teaches that tiotropium is a muscarinic antagonist ophthalmic agent that is used in the composition and method of Ostrow et al., and that the composition is administered in an effective amount for treating or preventing myopia or preventing myopia progression, and therefore such administration and composition used therein necessarily includes a therapeutically effective amount of tiotropium, since it is the ophthalmic agent and thus it is the agent that must produce the therapeutic effect (i.e., treating or preventing myopia or preventing myopia progression).

Claims 14, 16-23, 25-26, 28-35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. as applied to claims 14, 16-23, 26, 28-35, and 38 above, and further in view of Banholzer et al. (US 2002/0169321 A1; published 14 November 2002; of record).
	Ostrow et al. is relied upon as discussed above.
	Ostrow et al. does not disclose tiotropium bromide hydrate as in claims 25 and 37.
	Banholzer et al. discloses pharmaceutical compositions of tiotropium bromide monohydrate (title; abstract) wherein tiotropium bromide monohydrate is a form of tiotropium for use in pharmaceutical compositions that has high stability during production and storage and has long shelf life (paragraphs [0006], [0011], [0016]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ostrow et al. and Banholzer et al. by using the tiotropium bromide monohydrate of Banholzer et al. as the tiotropium in the method of Ostrow et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a form of tiotropium therein that has high stability during production and storage and has long shelf life as suggested by Banholzer et al., given that Ostrow et al. suggests that the muscarinic antagonist therein such as tiotropium may be a pharmaceutically acceptable salt and hydrate thereof.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Ostrow et al. does not disclose any pharmacological effect for myopia (remarks page 6).  In response, Ostrow et al. teaches an ophthalmic composition that can treat myopia (i.e., a pharmacological effect for myopia), as discussed in the rejection.
Applicant argues that Ostrow et al. does not disclose any specific composition comprising tiotropium (remarks page 6).  In response, Ostrow et al. teaches that the muscarinic antagonist in the composition of Ostrow et al. may be tiotropium, as discussed in the rejection, and it is unnecessary for Ostrow et al. to disclose a specific example that includes tiotropium for an obviousness rejection.
Applicant argues that Ostrow et al. does not disclose or suggest any pharmacological effect of tiotropium (remarks page 6).  In response, Ostrow et al. discloses that a muscarinic antagonist ophthalmic agent may be tiotropium, and that the muscarinic antagonist ophthalmic agent is used for treatment of an ophthalmic disorder such as myopia, as discussed in the rejection, which suggests that tiotropium has a pharmacological effect for treating myopia.
Applicant argues that Ostrow et al. does not disclose or suggest tiotropium as the sole active ingredient, in water as the sole solvent, on myopia (remarks page 6).  In response, Ostrow et al. suggests that tiotropium has a pharmacological effect for treating myopia as discussed above, and discloses that the composition contains a muscarinic antagonist ophthalmic agent, wherein the agent may be tiotropium (i.e., tiotropium is an active ingredient, which is a sole active ingredient), and discloses that the composition may be formulated as an aqueous solution with water (i.e., the solvent is water, which is a sole solvent), as discussed in the rejection.
Applicant argues that Ostrow et al. has no mention of mydriatic action, or any effect that tiotropium may have on mydriatic action (remarks page 6).  In response, Ostrow et al. discloses that the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., mydriatic action), and that the muscarinic antagonist may be tiotropium, as discussed in the rejection, and thus Ostrow et al. does disclose mydriatic action, and suggests that tiotropium has an effect on mydriatic action.
Applicant argues that unexpected superior results provide objective indicia that the claims are nonobvious, in that the therapeutic effect of tiotropium is at least 10 times as potent with reduced unwanted side effect of mydriatic action as that of atropine (remarks pages 6-7).  In response, as previously discussed in the Office action dated 06 October 2021 at page 8, the unexpected results are not commensurate in scope with the claims in that the testing is limited to 0.1mMM and 10 mM tiotropium bromide hydrate in saline solution and 0.0001% (w/v) and 0.01% (w/v) tiotropium bromide hydrate and glycerin in water solution (Examples), whereas the claims are not so limited. Furthermore, tiotropium was known to be 10 times more potent than atropine as evidenced for example in Barnes (“Tiotropium bromide”, Expert Opinion on Investigational Drugs, 2001, 10(4), pages 733-740; of record) at page 736 column 1 first paragraph with the only side effect being dry mouth in 10% of patients (abstract), and thus the asserted unexpected results were expected rather than unexpected. Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b). Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).
Applicant argues that Banholzer et al. does not teach or suggest use of an ophthalmic formulation of tiotropium in sterile purified water as a sole solvent, or use thereof for treating or preventing myopia, or preventing myopic progression, or suppressing axial length elongation, or that such therapeutic effect can be achieved while reducing the side-effect of mydriatic action through administration of an ophthalmic formulation of tiotropium in sterile purified water as a sole solvent (remarks page 8).  In response, Banholzer et al. is not cited for such teachings, rather Banholzer et al. is cited for tiotropium bromide monohydrate being known in the art as a form of tiotropium for use in pharmaceutical compositions that has high stability during production and storage and has long shelf life, as discussed in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617